Citation Nr: 0734167	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, (other than post traumatic stress 
disorder). 

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
November 1963.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of February and June 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of tinnitus that has 
been attributed to his military service.

2.  Competent medical evidence of record does not show a 
relationship between an acquired psychiatric disorder, 
excluding PTSD, and any event, injury, or disease occurring 
during his active duty service, or a service-connected 
disability.

3.  The veteran's alleged stressors consist of his 
descriptions of situations with potential for danger.  

4.  Treatment records show only a provisional diagnosis of 
PTSD, assume the veteran was in combat, or reference the 
record on which only a provisional diagnosis was entered when 
expressing a rationale for a diagnosis of PTSD.  

5.  When examined for VA purposes in December 2003, the 
veteran was not diagnosed to have PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for service connection for an acquired 
psychiatric disorder, other than PTSD, have not been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2007). 

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In six letters, dated in March, April, and August 2002; 
February and May 2003; and April 2005, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claims, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not sent notice of the 
requirements outlined in Dingess.  However, as the appeals 
for PTSD, an acquired psychiatric disorder, and TDUI are 
denied, any failure to provide the veteran with additional 
notice regarding disability rating or effective date elements 
of the claims on appeal has not resulted in any prejudice.  
Furthermore, because the Board finds that the evidence 
supports a grant of service connection for tinnitus, these 
remaining notice issues will be addressed by the RO when 
implementing this decision.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in December 1998, December 2001, April 2003, 
December 2003, and December 2006, he was afforded formal VA 
examinations.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Background and Analysis

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

a.  Tinnitus

The veteran contends that his current tinnitus is the result 
of acoustic trauma incurred during his active duty service.  
Service medical records include a September 1964 separation 
evaluation, which reflects moderate deafness perceptive.  

A VA audiological examination was conducted in December 1998.  
The examiner noted the veteran's aural history was positive 
for military and occupational noise exposure.  At that time, 
the veteran complained of periodic bilateral tinnitus that 
was mild severity and effect on daily life.  A second VA 
audiological examination was conducted in December 2001, 
during which the veteran complained of constant bilateral 
tinnitus.  

A VA medical record, dated in February 2003, reflects the 
veteran's complaint of constant bilateral tinnitus.  At that 
time, he indicated that his tinnitus first appeared 
intermittently approximately 40 years ago.  The treating 
clinician diagnosed him as having severe tinnitus, with 
substantial disruption to life.  

A third VA audiological examination was conducted in April 
2003.  At that time, the veteran reported constant bilateral 
ringing tinnitus.  At a fourth VA audiological examination, 
conducted in December 2003, the veteran reported constant 
bilateral tinnitus.  The examiner opined that the etiology of 
the veteran's tinnitus was most likely a combination of his 
noise exposure, both military and civilian, as well as his 
health problems.  He stated that because the veteran's 
tinnitus had a recent onset, it was not at least as likely as 
not due to military noise exposure.

A February 2004 letter written by the Director of the VA 
tinnitus clinic at East Tennessee State University is also 
included in the file.  The director opined that the fact that 
the veteran reported his tinnitus recently should not be 
taken as evidence that the tinnitus he experienced was 
independent of damage to his ears incurred during service.  
He also stated that the veteran's tinnitus was caused by the 
aural damage incurred during service.  VA medical records 
reflect that the damage to the veteran's sensory cells of his 
inner ears contributed to his tinnitus experience.  A fifth 
VA examination was conducted in December 2006.  The examiner 
diagnosed the veteran as having tinnitus, but did not opine 
as to an etiology.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

In evaluating the medical opinions of record, the Board notes 
that only two address the possible etiology of the veteran's 
tinnitus.  The December 2003 VA examiner was internally 
inconsistent stating the veteran's military and civilian 
noise exposure, as well as his health problems, all 
contributed to his tinnitus, but then offering that the 
veteran's tinnitus was not caused by military noise exposure.  
The February 2004 VA Director of the tinnitus clinic opined 
that the aural damage the veteran sustained in service was 
directly related to his current tinnitus, and concluded that 
the this tinnitus was the result of his military noise 
exposure.  Given this, the Board finds that the evidence is 
sufficient to establish service connection for tinnitus.  

b.  Acquired Psychiatric Disorder, (Other Than PTSD)

The veteran contends that he has an acquired psychiatric 
disorder, secondary to his tinnitus.  

Service medical records are absent of any complaint, 
treatment, or diagnosis of any psychiatric condition.  A VA 
examination conducted in December 2003, showed that the 
examiner attributed the veteran's psychiatric symptoms to 
advancing age; debilitating health; a chronic, unresolved 
bereavement; and a personal proclivity to engage in excessive 
worry and anxiety.  The examiner diagnosed the veteran as 
having adjustment disorder with depressed mood and 
complicated bereavement.  

In the absence of any evidence or treatment of an acquired 
psychiatric condition for more than 35 years after service, 
and in the absence of any competent evidence linking the 
veteran's current psychiatric condition, other than PTSD, to 
service or to any service-connected disability, bases upon 
which to establish service connection for an acquired 
psychiatric disorder have not been presented and the appeal 
is denied.  

c.  PTSD

As set forth above, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125.  

In March 2003, the veteran initially filed an application 
requesting service connection for PTSD, which he believes is 
the result of traumatic incidents during his time in service.  
The Board notes that the veteran's claimed stressors included 
a number of instances where there was potential danger or 
injuries, however none actually occurred. 

The veteran stated that while stationed in Berlin, his 
infantry unit had old mortar and ammunition fired over head 
during training.  However, no one was injured during this 
event.  Secondly, the veteran indicated that his unit was 
moved into position facing Soviet forces after an East German 
was killed attempting to cross the border into West Germany, 
during which face off nothing happened.  He also claimed that 
his convoy was delayed at a Soviet checkpoint where nothing 
happened.  Finally, he stated that he observed Soviet 
soldiers smoking near munitions, and again, no consequences 
to this were described.  

A VA medical record, dated in April 2003, reflects that when 
the veteran underwent psychiatric screening, he exhibited 
symptoms consistent with PTSD; however, the therapist 
concluded that further evaluation was warranted.  Another 
evaluation was conducted in May 2003, which only yielded a 
diagnosis of "provisional" PTSD.  Thereafter, those records 
reflecting a rationale for a diagnosis of PSTD either assume 
the veteran's participation in combat (clearly not shown) or 
reference the earlier May 2003 record which only showed a 
provisional diagnosis.  In connection with this claim, the 
veteran was provided a formal examination for VA purposes.  
That failed to conclude that the veteran had PTSD, and 
instead diagnosed him as having adjustment disorder with 
depressed mood and complicated bereavement.  

In light of the foregoing, the greater weight of the evidence 
is against the conclusion the veteran has PTSD that was 
incurred in service.  Accordingly, his appeal is denied.  

II.  TDIU

The Board notes that in a May 2007 rating decision, the RO 
increased the veteran's disability rating for hearing loss to 
100 percent, effective December 4, 2006.  Thus, the issue of 
TDIU is moot subsequent to that date.

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.

Prior to December 4, 2006, the veteran had a single service-
connected disability: bilateral hearing loss, rated as 70 
percent disabling.  This rating met the schedular criteria 
for a TDIU.  As noted above, the veteran had been granted 
service connection for tinnitus, effective his date of claim, 
which was March 25, 2002.  The issue, then, is whether the 
veteran's service connected disabilities prevented him from 
either obtaining or maintaining substantially gainful 
employment. 

The veteran claims that his bilateral hearing loss and 
tinnitus caused him to quit his employment with North 
American Rayon Corporation and rendered him unemployable.  
During a December 1998 VA examination, he indicated to the 
examiner that he had quit is his job 14 to 15 months prior.  
A VA Employment Statement filed in October 2002 indicates 
that the veteran worked with this company until the time the 
plant closed in September 1997, not that he quit his job.  A 
December 2003 VA examination report indicates that, not only 
did the veteran work at the factory until it shut down, he 
also worked on a farm up until the year 2000.

In light of the foregoing, the Board finds that the 
preponderance of evidence supports a conclusion that the 
veteran's bilateral hearing loss and tinnitus were not the 
reasons his employment was terminated at the plant.  Rather 
that was a result of the plant closing.  Further, he 
continued in farm labor following the plant closure, 
reflecting an on-going ability to perform physical labor.  
This apparently continued until the death of the veteran's 
brother.  No subsequent record reflects the veteran's service 
connected disabilities prevented further employment.   

In short, the evidence does not show that the veteran's 
service-connected disabilities prevented him from performing 
the physical and mental acts required for gainful employment.  
Thus, there are no circumstances which would place his case 
in a different position than similarly rated veterans.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, the Board finds that a preponderance of the 
evidence is against assigning a TDIU prior to December 4, 
2006, in this case; and the veteran's claim is therefore 
denied. 


ORDER

Service connection for tinnitus is granted.  

Service connection for an acquired psychiatric disorder, 
other than PTSD is denied.

Service connection for PTSD is denied.

Entitlement to TDIU is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


